Case 3:21-cv-04603-JCS Document 1-1 Filed 06/15/21 Page 1 of 3




              Exhibit A
          Case 3:21-cv-04603-JCS Document 1-1 Filed 06/15/21 Page 2 of 3




                      KATINA DAVIS, ET AL. V. COUNTY OF NAPA

                                      OPT-IN CONSENT

         I, Katina Davis, was/am employed by the County of Napa in the position of Correctional

Officer. I do hereby consent to join the above-noted action and authorize Weinberg, Roger and

Rosenfeld, A.P.C. to pursue any claims I may have for failure to pay wages and/or overtime in

accordance with the requirements of the Fair Labor Standards Act (“FLSA”) against the County

of Napa for work I performed as a Correctional Officer, including such litigation as may be

necessary.


Dated:
                                                           (Signature)




                                                           (Print Name)

147771\1157659
Case 3:21-cv-04603-JCS Document 1-1 Filed 06/15/21 Page 3 of 3
